 AQUASLIDE 'N' DIVE CORPORATIONAquaslide 'N' Dive Corporation and Industrial,Technical and Professional Employees Division,National Maritime Union of America, AFL-CIO. Case 23-CA-8839August 13, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERUpon a charge filed on March 4, 1982, by Indus-trial, Technical and Professional Employees Divi-sion, National Maritime Union of America, AFL-CIO, herein called the Union, and duly served onAquaslide 'N' Dive Corporation, herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 23, issued a complaint and notice ofhearing on April 5, 1982, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 5,1982, following a Board election in Case 23-RC-4972, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about February 26, 1982,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On April 19, 1982,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On May 10, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 20, 1982,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentOfficial notice is taken of the record in the representation proceed-ing, Case 23-RC-4972, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.263 NLRB No. 58thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent denies thatit unlawfully has refused to bargain with theUnion, and denies that the Union is a labor organi-zation within the meaning of the Act. Respondentadmits all other allegations of the complaint. Re-spondent further asserts that the election in Case23-RC-4972 was held at a time when a substantialand representative group of the unit employees hadno opportunity to cast ballots. It contends that theBoard improperly denied its request for review ofthe Regional Director's findings concerning theseissues. Respondent argues in the alternative that theUnion's certification is invalid in that the Boarderred by overruling its objections to the electionheld in Case 23-RC-4972.Counsel for the General Counsel argues that Re-spondent is attempting to litigate issues whichwere, or could have been, raised in the underlyingrepresentation proceeding. We agree with the Gen-eral Counsel's contention.An examination of the entire record herein, in-cluding that of the representation proceeding inCase 23-RC-4972, discloses that the Regional Di-rector issued a Decision and Direction of Electionon April 22, 1981.2 By telegram dated May 19, theBoard denied Respondent's request for review. Theelection in Case 23-RC-4972 was conducted onMay 22. The tally of ballots shows that, of approxi-mately 442 eligible voters, 282 cast ballots for, and88 against, the Union; there were 20 challengedballots, an insufficient number to affect the results,and I void ballot. Respondent subsequently filedtimely objections to conduct affecting the results ofthe election. Since the preliminary investigationdisclosed that Respondent's Objection I raised sub-stantial and material issues of fact requiring resolu-tion at a hearing, the Regional Director, on June30, directed a hearing on this objection.3After a hearing in which both Respondent andthe Union participated, the Hearing Officer, onAugust 17, issued and served upon the parties his2 All dates are in 1981. unless otherwise indicated.a The Regional Director also approved Respondent's request to with-draw its Objections 2 and 3.389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport on Objections in which he recommendedoverruling Respondent's objection and certifyingthe Union. Respondent then filed timely exceptionsto the Hearing Officer's report. On February 5,1982,4the Board issued its Decision and Certifica-tion of Representative wherein it adopted theHearing Officer's recommendation to overrule Re-spondent's objection and, thus, certified the Unionas the exclusive bargaining representative of Re-spondent's employees in the appropriate unit.In its response to the Notice To Show Cause,Respondent raises again its contention made in theunderlying representation proceeding, Case 23-RC-4972, that the Union is not a labor organiza-tion within the meaning of Section 2(5) of the Actbecause it is only a division of the National Mari-time Union, rather than a separate labor organiza-tion. Respondent submits documents showing thaton May 19, 1982, the "National Maritime Union"filed in a Federal court a motion seeking to enjoinRespondent and its agents from carrying or dis-charging firearms in the vicinity of a picket line es-tablished by the unit employees. Based on this evi-dence, Respondent contends that, since the Nation-al Maritime Union, and not the Industrial, Techni-cal and Professional Employees Division, is thelabor organization moving for injunctive relief inthat case, therefore the National Maritime Union isclaiming to represent the unit employees in disre-gard of the certification issued by the Board.Simply because another union has sought an in-junction against Respondent is no reason to con-clude that the certified union is not a labor organi-zation. Respondent does not allege that the certi-fied Union has abandoned its certification as the ex-clusive representative of the unit employees forcollective-bargaining purposes, nor is there any evi-dence that it has done so. We have reviewed thesubmissions relating to the Federal court case andwe do not see how they support Respondent's ar-gument. We note that since the certified Union is adivision of the National Maritime Union, whichfiled the motion in Federal court, it seems probablethat the omission of the name of the certifiedUnion from the pleadings in that case was eitherinadvertent or that its inclusion was deemed unnec-essary. In any event, we find that the evidence sub-mitted by Respondent fails to raise any issue war-ranting denial of the Motion for Summary Judg-ment.As for Respondent's other contentions in opposi-tion to the Motion for Summary Judgment, it iswell settled that in the absence of newly discov-ered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleg-4Not reported in volumes of Board Decisions.ing a violation of Section 8(aX5) is not entitled torelitigate issues which were or could have been liti-gated in a prior representation proceeding.5All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, except asdiscussed above, nor does it allege that any specialcircumstances exist herein which would require theBoard to reexamine the decision made in the repre-sentation proceeding. We therefore find that Re-spondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAquaslide 'N' Dive Corporation, a Texas corpo-ration, maintains an office and place of business inBrownsville, Texas, where it is engaged in themanufacture of fiberglass swimming pool accesso-ries. During the past 12 months, a representativeperiod, Respondent, in the course and conduct ofits business operations, sold and shipped from itsBrownsville, Texas, facilities goods and materialsvalued in excess of $50,000 directly to points locat-ed outside the State of Texas. During this sameperiod, Respondent derived gross revenues inexcess of $1 million from the manufacture of fi-berglass swimming pool accessories.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDIndustrial, Technical and Professional EmployeesDivision, National Maritime Union of America,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.I See Pittsburgh Plate Glase Ca v. N.LR.B., 313 U.S. 146, 162 (1941)Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).390 AQUASLIDE 'N' DIVE CORPORATIONIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed by the Employer at its facility locat-ed at 11 Southside Road, Port Brownsville,Brownsville, Texas; excluding all other em-ployees, office clerical employees, guards andsupervisors as defined in the Act.2. The certificationOn May 22, 1981, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 23 designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton February 5, 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 8, 1982, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 26, 1982, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 26, 1982, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF LAW1. Aquaslide 'N' Dive Corporation is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Industrial, Technical and Professional Em-ployees Division, National Maritime Union ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and maintenance employeesemployed by the Employer at its facility located at11 Southside Road, Port Brownsville, Brownsville,Texas; excluding all other employees, office cleri-cal employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4. Since February 5, 1982, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 26, 1982,and at all times thereafter, to bargain collectively391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Aquaslide 'N' Dive Corporation, Brownsville,Texas, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Industrial, Techni-cal and Professional Employees Division, NationalMaritime Union of America, AFL-CIO, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employeesemployed by the Employer at its facility locat-ed at 11 Southside Road, Port Brownsville,Brownsville, Texas; excluding all other em-ployees, office clerical employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility in Brownsville, Texas,copies of the attached notice marked "Appendix."6Copies of said notice, oil forms provided by theRegional Director for Region 23, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 23,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Industrial, Technical and ProfessionalEmployees Division, National Maritime Unionof America, AFL-CIO, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:392 AQUASLIDE 'N' DIVE CORPORATIONAll production and maintenance employeesemployed by the Employer at its facility lo-cated at 11 Southside Road, Port Browns-ville, Brownsville, Texas; excluding all otheremployees, office clerical employees, guardsand supervisors as defined in the Act.AQUASLIDE 'N' DIVE CORPORATION393